Citation Nr: 9901640	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952.  This appeal arises from an October 1996 rating 
decision of the Newark, New Jersey Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from residuals of pneumonia 
which had its onset in service.

2.  The veterans claim of entitlement to service connection 
for residuals of pneumonia is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the August 1950 pre-induction examination, the lungs were 
normal on evaluation.  

In late September and early October 1950, the veteran was 
treated for an upper respiratory infection.  In December 
1951, he was treated for a cold. 

On the August 25, 1952 separation examination, the veteran 
had no complaints of a medical nature.  On clinical 
evaluation, the lungs were normal.  A chest x-ray was normal. 

The veterans DD 214 shows that he was separated from service 
on August 26, 1952.

The veteran was admitted to a VA medical center on August 29, 
1952 with a chief complaint of shoulder pain of one day 
duration.  Following discharge from service, the veteran had 
been on a continuous alcoholic binge but he had remained 
fairly well until 2 nights before admission when he developed 
an upper respiratory infection characterized by a cough 
associated with slight expectoration.  The upper respiratory 
infection continued until the night before admission when 
left shoulder pain started.  An increase in his cough 
followed by the expectoration of bright red blood.  He never 
had any prior similar bouts.  There had been no recent weight 
loss, fatigue, or night sweats.  The final diagnosis was left 
lower lobe pneumonia, treated and improved.    

A June 1996 hospital report from Newark Beth Israel Hospital 
shows that the veterans history included increasing 
shortness of breath and cough with sputum production.  
Discharge diagnoses included bronchitis/pneumonia.  A report 
of consultation included an impression of an exacerbation of 
chronic obstructive pulmonary disease superimposed on 
congestive heart failure.  

On VA pulmonary examination in September 1997, the veterans 
medical history included being hospitalized 3 times for 
pneumonia, the last time in 1995.  The veteran was 
hospitalized last year for congestive heart failure and an 
angioplasty was performed.  The veteran had experienced 
shortness of breath and orthopnea.  After stents were placed, 
endurance and ambulation were improved.  On examination, the 
lungs were clear to auscultation and percussion.  No rales or 
wheezing was appreciated.  A chest x-ray was normal.  The 
diagnoses included a history of being hospitalized 3 times 
for pneumonia.

VA outpatient treatment records from 1995 to 1997 do not show 
treatment for pneumonia or evidence of residuals of 
pneumonia.

The veteran testified in October 1998 that he had been 
hospitalized one day after separation from service for 
pneumonia; that he had a cough thereafter; that he had 
pneumonia 2 or 3 times thereafter; and that he had overheard 
a physician stating to another physician that he had chronic 
residuals of pneumonia.  He further testified that the 
physician did not say residual, but that the physician said 
that there was a possibility that the veteran must have had 
this a good while ago or something similar to that.  (T-8)  
The veteran was then asked whether he could get any type of 
medical statement regarding the physicians statement and he 
indicated that he had asked the doctor 3 or 4 times and the 
doctor had refused.  Although VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to a 
claim that is not well grounded, VA may be obligated under 38 
U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the veteran clearly 
indicated at the hearing that he was not sure exactly what 
the physician was saying regarding his disability and, most 
importantly, he indicated that the physician was unwilling to 
provide a statement.  Thus, VAs duty under Robinette has 
been fulfilled.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim, 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).   

The service medical records show that the veteran was treated 
on several occasions for a cold or upper respiratory 
infection, but there is no evidence of a more severe 
pulmonary disability to include pneumonia.  On the August 
1952 separation examination, the veteran had no complaints.  
Clinical evaluation of the lungs and chest x-rays were 
normal.  Three days after separation, the veteran was 
hospitalized for pneumonia.  The medical record shows that 
the veteran was next treated for pneumonia in the 1990s and a 
September 1997 VA pulmonary examination yielded only a 
diagnosis of a history of pneumonia.  

There is no medical evidence or opinion of record that 
demonstrates that the veteran has any residuals of pneumonia 
that is attributable to disease or injury in service.  The 
only evidence that would support the veterans claim of 
service connection for residuals of pneumonia is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of presenting 
a well grounded claim of service connection for residuals of 
pneumonia. 


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for residuals of pneumonia is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
